Title: From John Adams to Timothy Pickering, 18 August 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 18.1798

Inclosed are Copies of Letters I have received from David Leonard Barnes, the District. Attorney of Rhode Island. Tho they have been sent to you before, they were to me, there are so many french Villanies committed in the Post Offices, I think it necessary to send them again that there may be one chance more of their reaching you. What can be done with these Wretches?
I have the Honor to be your most / humble Servant.

John Adams